Citation Nr: 1752173	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  13-33 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an increased rating for service connected residuals of viral hepatitis.

2. Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Boal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 until October 1975.

This matter is before the Board from an appeal of a June 2011 rating decision by the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).

In January 2017, the Veteran attended a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

The issue of entitlement to an increased rating for service connected residuals of viral hepatitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An in-service stressor sufficient to cause PTSD is corroborated by the evidence of record.

2. The Veteran has a current diagnosis of PTSD.

3. The currently diagnosed PTSD is related to the Veteran's in-service stressor.





CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C. §§ 1101, 1131, 1154, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for her PTSD.  She contends that her PTSD is related to military sexual trauma (MST) that she experienced during service.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a) (2014); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred, unless the stressor is related to a Veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304 (f) (2014). 

The Veteran did not seek treatment for PTSD in-service.  However, the Veteran alleges that she did report the MST to her commanding officer.  When a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Gallegos v. Peake, 22 Vet. App. 329 (2008).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 38 C.F.R. § 3.304 (f) (3).

The Veteran attended a VA examination in September 2013 related to her PTSD.  The examiner opined that the Veteran did not meet the DSM criteria for PTSD.  However, a VA social worker diagnosed PTSD as noted in treatment records and a January 2017 letter.  See Cohen v. Brown, 10 Vet. App. 128, 140   (1997) (holding that mental health professionals making diagnoses 'are presumed to know the DSM requirements applicable to their practice and to have taken them into account.').  
Accordingly, resolving all doubt in the Veteran's favor, the Board finds that the Veteran has a diagnosis of PTSD.  

Here, the Veteran's in-service personnel records tend to corroborate her claim.  The Veteran alleges that, as a result of reporting the MST to her commanding officer, she received an Article 15.  The Veteran submitted records showing that she received an Article 15 punishment in May 1975 related to having a male present in her barracks, contrary to orders.  This evidence tends to support the Veteran's claim that she was assaulted by a male while in her barracks.  

The Veteran also submitted a written statement from a friend who knew her before service.  The friend's statement indicated that the Veteran told her about the MST she experienced and that after separating from active duty service, the Veteran was very depressed, anxious, angry, mistrusting, and withdrawn which was different than how she behaved before service.  

The Veteran's VA treatment records also discuss the in-service MST.  In January 2017, the Veteran's treating VA counselor submitted a statement opining that the Veteran is currently diagnosed with PTSD which is directly related to the in-service MST that she experienced.  The counselor confirmed that the Veteran experienced trauma which qualifies as MST and that her PTSD symptoms are a direct result of the MST.  The Veteran has participated in several VA treatment programs related to MST and PTSD and is currently undergoing individual treatment with the VA counselor related to her PTSD.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) observed that 38 C.F.R. § 3.304 (f)(5) specifically states that a medical opinion may be used to corroborate a personal assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the Court erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence'" in personal-assault cases).  See also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Thus in light of the Federal Circuit's ruling in Menegassi, the Board finds that the Veteran's credible and competent lay statements to her medical providers, as well as the post-service medical treatment records, along with the written statement from the Veteran's friend, and the inservice record reflecting an Article 15 are sufficient evidence to corroborate the in-service sexual assault.

Accordingly, the Board finds that the Veteran's currently diagnosed PTSD is related to the in-service MST she experienced.  After resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence of record sufficiently satisfied the criteria to establish service connection for PTSD.


ORDER

Entitlement to service connection for PTSD is granted.



REMAND

The Veteran is seeking an increased rating for her service-connected residuals of viral hepatitis.  The Veteran last attended a VA examination related to this claim in September 2013.  At the January 2017 hearing, the Veteran indicated her symptoms may have worsened since the September 2013 VA examination.  

When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  As the Veteran's complaints indicate possible worsening of the service-connected condition, the Veteran should be afforded a more contemporaneous VA examination to address the severity of this condition.

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be scheduled for an examination to determine the current level of severity and manifestations of the service-connected residuals of her viral hepatitis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner should comment on the severity of the Veteran's service-connected residuals of her viral hepatitis and discuss the effect of the disability on her occupational functioning and daily activities.

2. Thereafter, adjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
H.SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


